CONCURRING OPINION OF
FREAR, C.J.
I concur in the foregoing decision but base my opinion on the question of disqualification in part upon different grounds.
After hearing counsel I feel if anything more strongly than when I dissented in the Notley case that having taken an active-part as counsel in a case is a disqualification under Hawaiian practice and precedents, but I do not see how that has any bearing on the present case.
Even if I had given a formal opinion as to the validity and effect of the statute, as well as expressed an approval of it, as an attorney to a client in some other case, I would not for that reason be disqualified in this case, with which or with either of the parties to which so far as this case or this statute is concerned I had never had anything to do. - But as matter of fact I have not sustained in respect of this statute in any case or-matter or with any person or body any relation of attorney or other analogous relation.
The question therefore is reduced to this, whether an expression of approval of a statute to some person disqualifies a judge. An expression of approval or an opinion on either the law or the facts of a case would not in itself disqualify even a juror from sitting in that very case, for it might appear that he could *444give a fair verdict notwithstanding. If a judge were disqualified because he had expressed an opinion on the law or an approval of it, he eould not sit in any case in which was involved a question of law upon which he had expressed an opinion as a student, or as an attorney or in a decision or dictum hy him as a judge in some other case, or in an opinion to the executive or legislative branch of government such as the justices of this court were for many years and the justices of many other supreme courts are now required by constitutional provision to give under certain circumstances. That would be absurd. In the absence of constitutional or statutory provision to the contrary one may sit as a member of an appellate court on an appeal from his own decision as a trial judge in a case, and that was done here regularly until the reorganization of the judiciary in 1892, and has been done in many other jurisdictions. Most Hawaiian statutes have been drafted by members of the supreme court or members of the bar who afterwards became members of the court or received the votes of members of the legislature who afterwards became members of the court and yet it has never before been contended that any such judge was disqualified for that reason from sitting in a case involving the construction of any such statute. This is equally true to a greater or less extent in other jurisdictions. I may add, though it is immaterial, that the precise question now raised under the statute was never suggested and had never occurred to me and I had never formed any opinion in regard to it.